

	

		II

		109th CONGRESS

		1st Session

		S. 1719

		IN THE SENATE OF THE UNITED STATES

		

			September 19, 2005

			Mr. Inouye (for himself,

			 Mr. Bennett, and

			 Mr. Akaka) introduced the following bill;

			 which was read twice and referred to the Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the preservation of the historic

		  confinement sites where Japanese Americans were detained during World War II,

		  and for other purposes.

	

	

		1.Preservation of historic

			 confinement sites

			(a)Preservation

			 programThe Secretary shall create a program within the National

			 Park Service to encourage, support, recognize, and work in partnership with

			 citizens, Federal agencies, State, local, and tribal governments, other public

			 entities, educational institutions, and private nonprofit organizations for the

			 purpose of identifying, researching, evaluating, interpreting, protecting,

			 restoring, repairing, and acquiring historic confinement sites in order that

			 present and future generations may learn and gain inspiration from these sites

			 and that these sites will demonstrate the Nation’s commitment to equal justice

			 under the law.

			(b)GrantsThe

			 Secretary, in consultation with the Japanese American National Heritage

			 Coalition, shall make grants to State, local, and tribal governments, other

			 public entities, educational institutions, and private nonprofit organizations

			 to assist in carrying out subsection (a).

			(c)Property

			 acquisition

				(1)AuthorityFederal

			 funds made available under this section may be used to acquire non-Federal

			 property for the purposes of this section, in accordance with section 3, only

			 if that property is within the areas described in paragraph (2).

				(2)Property

			 descriptionsThe property referred to in paragraph (2) is the

			 following:

					(A)Jerome, depicted

			 in Figure 7.1 of the Site Document.

					(B)Rohwer, depicted

			 in Figure 11.2 of the Site Document.

					(C)Topaz, depicted

			 in Figure 12.2 of the Site Document.

					(D)Honouliuli,

			 located on the southern part of the Island of Oahu, Hawaii, and within the land

			 area bounded by H1 to the south, Route 750 (Kunia Road) to the east, the

			 Honouliuli Forest Reserve to the west, and Kunia town and Schofield Barracks to

			 the north.

					(3)No effect on

			 private propertyThe authority granted in this subsection shall

			 not constitute a Federal designation or have any effect on private property

			 ownership.

				(d)Matching fund

			 requirementThe Secretary shall require a 25 percent non-Federal

			 match for funds provided under this section.

			(e)Sunset of

			 authorityThis Act shall have no force or effect on and after the

			 date that is 2 years after the disbursement to grantees under this section of

			 the total amount of funds authorized to be appropriated under section 4.

			2.DefinitionsFor purposes of this Act the following

			 definitions apply:

			(1)Historic

			 confinement sites(A)The term historic

			 confinement sites means the 10 internment camp sites referred to as Gila

			 River, Granada, Heart Mountain, Jerome, Manzanar, Minidoka, Poston, Rohwer,

			 Topaz, and Tule Lake and depicted in Figures 4.1, 5.1, 6.1, 7.1, 8.4, 9.2,

			 10.6, 11.2, 12.2, and 13.2, respectively, of the Site Document; and

				(B)other historically significant

			 locations, as determined by the Secretary, where Japanese Americans were

			 detained during World War II.

				(2)SecretaryThe

			 term Secretary means the Secretary of the Interior.

			(3)Site

			 DocumentThe term Site Document means the document

			 titled Confinement and Ethnicity: An Overview of World War II Japanese

			 American Relocation Sites, published by the Western Archeological and

			 Conservation Center, National Park Service, in 1999.

			3.Private property

			 protectionNo Federal funds

			 made available to carry out this Act may be used to acquire any real property

			 or any interest in any real property without the written consent of the owner

			 or owners of that property or interest in property.

		4.Authorization of

			 appropriationsThere are

			 authorized to be appropriated to the Secretary $38,000,000 to carry out this

			 Act. Such sums shall remain available until expended.

		

